DETAILED ACTION
The present application and arguments has been reviewed and currently claims 1-11 and 17-20 are pending, claims 12 and 14-16 are withdrawn, and claim 13 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/04/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Russel as described below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-8, 10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russel (U.S. Patent No. 7,431,351).
Claim 1, Russel discloses:
A coupling system for a fluid passageway (see Fig. 6), comprising: 
a first pipe segment (see annotated Fig. 6 below) operably coupled to a first skid of an oil rig; 
a second pipe segment (see annotated Fig. 6) operably coupled to a second skid of the oil rig adjacent to the first skid (see Col. 1, Lines 25-26, where this coupling is frequently used in oil-field applications), 
wherein the first and second pipe segments extend toward one another and are axially aligned (see Col. 8, Lines 52-58 where the nut is rotated by the cylinders and thus would cause the first and second pipe segments to extend towards one another when tightened; see annotated Fig. 6 where they are axially aligned); and 
a coupler comprising: 
a barrel portion (see annotated Fig. 6); 
a first endcap (see annotated Fig. 6) coupled to the barrel portion and configured to threadably engage the first pipe segment such that rotation of the barrel portion causes the barrel portion to move axially relative to the first pipe segment (see threads 36 and 15 in Fig. 6 where rotating the barrel portion would cause it to move relative to first pipe segment); and 
a second endcap (considered as 65b in Fig. 6) coupled to the barrel portion opposite the first endcap, the second endcap being rotatable relative to the second pipe segment at a fixed axial position relative to the second pipe segment (see Col. 8, Lines 28-31 where the end cap is mounted to barrel portion; see Col. 8, Lines 52-58 where the nut is rotated by the cylinders);

wherein the coupling system is configured to conduct fluid at 10,000 psi and 1,600 gallons per minute (it appears that the coupling system is capable of conduct fluid at 10,000 psi and 1,600 gallons per minute since it is used in oil field applications; see Col. 1, lines 23-27, where the coupler is used in high-pressure environments, specifically in oilfields).

    PNG
    media_image1.png
    667
    873
    media_image1.png
    Greyscale


The coupling system of claim 1 wherein the coupler is configured to: 
move continuously between a fully contracted position and a fully extended position defining a range of motion (the threaded portion of the coupler defines this range of motion); 
withstand the fluid pressure throughout the range of motion (see Col. 2, Lines 60 -67 where it appears that the device is capable of these limitations due to it being an apparatus for “making a pressure-containing threaded tubular connection”).

	Claim 3, Russel discloses:
The coupling system of claim 2 wherein the coupler is further configured to withstand the fluid pressure at any position in the range of motion without causing the coupler to move toward the fully extended position (see Col. 2, Lines 60 -67 where it appears that the device is capable of these limitations due to it being an apparatus for “making a pressure-containing threaded tubular connection”).

	Claim 4, Russel discloses:
The coupling system of claim 1, further comprising wings (considered as 66 in Fig. 6) extending from the barrel portion configured to enable rotation of the coupler.

	Claim 5, Russel discloses:
The coupling system of claim 1, further comprising seals (considered as 50 in Fig. 6) between the barrel portion and the pipe segments.
	
	Claim 6, Russel discloses:


Claim 7, Russel discloses:
The coupling system of claim 1, wherein the coupler includes first seals (see annotated Fig. 6 above hereinafter; for naming purposes, the “nut hub (21)” is referred to the “first seals” in the claims) secured to the second pipe segment inside the barrel portion and second seals (considered as 45 in Fig. 6) secured to the second pipe segment outside the barrel portion, 
wherein the first and second seals prevent axial movement between the second endcap and the second pipe segment (see Col. 7, Lines 57-61 where the first and second seal prevents axial movement); 
wherein the first and second seals allow rotation of the second endcap and the second pipe segment (see Col. 9, Lines 24 – 30 where the nut is rotated about the second pipe segment).

	Claim 8, Russel discloses:
The coupling system of claim 1, wherein the pipe segments are coupled to the skids via hammer unions (see Col. 1, Lines 25-26, where this coupling is frequently used in oil-field applications and oil fields are known to comprise hammer unions). 

	Claim 10, Russel discloses:


	Claim 18, Russel discloses:
A method of conducting fluid between adjacent skids on an oil rig at 10,000 psi and 1,600 gallons per minute (see Col. 1, lines 23-27, where the coupler is used in high-pressure environments, specifically in oilfields), the method comprising: 
providing a coupler between the skids, the coupler having a barrel portion (see annotated Fig. 6) and pipe segments protruding from opposite ends of the barrel portion (see annotated Fig. 6), 
wherein the pipe segments extend and contract from the coupler when the coupler is rotated relative to the pipe segments (see Col. 8, Lines 52-58 where the nut is rotated by the cylinders and thus would cause the first and second pipe segments to extend towards one another when tightened and vice-versa; see Col. 8, Lines 64 – 66 where the second pipe segment axially reciprocates and the first pipe segment is axially stationary), 
the coupler being sufficiently strong to withstand a fluid pressure and a flow rate inside the coupler; 
coupling the coupler to adjacent skids; and 
rotating the barrel portion to extend and contract the pipe segments (see Col. 8, Lines 64 – 66 where the second pipe segment axially reciprocates and the first pipe segment is axially stationary; see Col. 8, Lines 52-58 where the nut is rotated by the cylinders and thus would cause the first and second pipe segments to extend towards one another when tightened and vice-versa).


	Claim 19, Russel discloses:
The method of claim 18, further comprising conducting the fluid between the skids through the coupler at 15,000 psi (see Col. 1, lines 23-27, where the coupler is used in high-pressure environments, specifically in oilfields).

	Claim 20, Russel discloses:
The method of claim 18 wherein rotating the barrel portion causes a first pipe segment to extend relative to the barrel portion and rotating the barrel portion relative to the second pipe segment does not cause axial movement between the barrel portion and the second pipe segment (see Col. 8, Lines 52-58 where the nut is rotated by the cylinders and thus would cause the first and second pipe segments to extend towards one another when tightened and vice-versa; see Col. 8, Lines 64 – 66 where the second pipe segment axially reciprocates and the first pipe segment is axially stationary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russel as applied to claim 2 above.
In regards to claim 9, Russel discloses the coupling system of claim 2 but does not explicitly disclose wherein the range of motion is between 4 and 6 inches.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the range of motion defined by an extended and contracted position because one of ordinary skill could have modified the range to be between 4 and 6 inches as a design incentive due to length of threading at the end of the pipe since pipes are known to be threaded at their end at various different lengths. For example, a company buys pipes in bulk and the length of threading on the end is six inches, one of ordinary skill in the art would modify the threaded portion of the coupler of allow a range of motion with six inches instead of having to purchase new material which is costly. 
In addition to this, applicant has not provided the criticality on the range of motion being between 4 and 6 inches. 

Claim 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russel in view of Bull et al. (U.S. PGPub No. 2009/0261575).
In regards to claim 11, Russel discloses a coupler (see Fig. 6), comprising: 6Serial No. 16/390,488 Response to Office Action Mailed June 4, 2021 

wherein rotation of the barrel portion in a first direction urges the first and second pipe segments toward one another and rotation of the barrel in the second direction urges the first and second pipe segments away from one another along a range of motion (considered as length of the thread portions) defined by an extended and contracted position (see Col. 8, Lines 52-58 where the nut is rotated by the cylinders and thus would cause the first and second pipe segments to extend towards one another when tightened and vice-versa; see Col. 8, Lines 64 – 66 where the second pipe segment axially reciprocates and the first pipe segment is axially stationary), 
wherein the first end is rotatable and axially stationary relative to the first pipe segment, and wherein the second end is rotatable and axially movable relative to the second pipe segment (see Col. 8, Lines 64 – 66 where the second pipe segment axially reciprocates and the first pipe segment is axially stationary); and 
a second seal (considered as 50 in Fig. 6) between the barrel portion and the second pipe segment, 
wherein the coupler is configured to withstand 10,000 psi and 1,600 gallons per minute (it appears that the coupling system is capable of conduct fluid at 10,000 psi and 1,600 gallons per minute since it is used in oil field applications; see Col. 1, lines 23-27, where the coupler is used in high-pressure environments, specifically in oilfields), 
but does not explicitly show a first seal between the barrel portion and the first pipe segment.

It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Russel with the provision of a second seal in a ring groove between the barrel portion and second pipe segment because Bull teaches that in many high-pressure assemblies, it may be necessary to use additional sealing mechanisms to strengthen the seal against fluid pressure (see paragraph 0044).

In regards to claim 17, Russel in view of Bull discloses the coupler of claim 11 but does not explicitly disclose wherein the range of motion is six inches.
	It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the range of motion defined by an extended and contracted position because one of ordinary skill could have modified the range to be six inches as a design incentive due to length of threading at the end of the pipe since pipes are known to be threaded at their end at various different lengths. For example, a company buys pipes in bulk and the length of threading on the end is six inches, one of ordinary skill in the art would modify the threaded portion of the coupler of allow a range of motion with six inches instead of having to purchase new material which is costly. 


Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure: 
Meyer (U.S. Patent No. RE20,842) discloses an adjustable pipe coupling, wherein the nut is rotatably mounted to the first pipe segment and threadably engaged to the second pipe segment.
DENIS (U.S. Patent No. 1,485,252) discloses an adjustable pipe coupling, wherein the nut is rotatably mounted to the first pipe segment and threadably engaged to the second pipe segment.
Langer (U.S. PGPub No. 2019/0331263) discloses a similar device to McGuire where the barrel portion is axially stationary to the first pipe segment and not axially stationary to the second pipe segment. 
Dallas (U.S. Patent No. 7,484,776) shows an alternate embodiment to McGuire as applied to claim 1 above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679